Exhibit 10.33
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (referred to herein as “this Agreement”)”) dated
effective as of January 1, 2009 (the “Effective Date”), between Virtual
Radiologic Corporation, a Delaware corporation (the “Company”), and Michael J.
Kolar (“Executive”).
W I T N E S S E T H
     WHEREAS, the Company desires to employ Executive in the capacities of Vice
President, General Counsel and Secretary of the Company;
     WHEREAS, the Company and Executive desire to enter into the Agreement as to
the terms of his employment by the Company;
     NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Position/Duties.
          (a) During the Employment Term (as defined in Section 2 below),
Executive shall serve as the Vice President, General Counsel and Secretary of
the Company. In this capacity Executive shall have principal responsibility and
authority for the provision and management of legal services for the Company and
its subsidiaries or affiliated entities, and shall perform the duties of
Secretary of the Company and its subsidiaries or affiliated entities as
prescribed in the By-Laws of the Company, or of its subsidiaries or affiliated
entities. Executive shall have such additional duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
duties and responsibilities as the Chief Executive Officer shall designate that
are consistent with Executive’s position as Vice President, General Counsel and
Secretary of the Company. Executive shall report to the Chief Executive Officer.
     (b) During the Employment Term, Executive shall devote substantially all of
his business time (excluding periods of vacation and other approved leaves of
absence) to the performance of his duties with the Company; provided the
foregoing shall not prevent Executive from (i) participating in charitable,
civic, educational, professional, community or industry affairs or, with prior
written approval of the Board of Directors of the Company (the “Board”), serving
on the board of directors or advisory boards of other companies; and
(ii) managing his and his family’s personal investments so long as such
activities do not materially interfere with the performance of his duties
hereunder or create a potential business conflict or the appearance thereof. If
at any time service on any board of directors or advisory board would, in the
good faith judgment of the Board, conflict with Executive’s fiduciary duty to
the Company or create any appearance thereof, Executive shall promptly resign
from such other board of directors or advisory board after notice of the
conflict is received from the Board.
          (c) Executive further agrees to serve without additional compensation
as an officer and director of any of the Company’s subsidiaries or affiliates,
as the same may exist from

- 1 -



--------------------------------------------------------------------------------



 



time to time, and agrees that any amounts received from any such subsidiary or
affiliate may be offset against the amounts due hereunder. In addition, it is
agreed that the Company may assign Executive to one of its subsidiaries or
affiliates for payroll purposes providing this does not change the Executive’s
role as the Vice President, General Counsel and Secretary of the Company.
     2. Employment Term.
          Executive’s term of employment under this Agreement (such term of
employment, as it may be extended or terminated, is herein referred to as the
“Employment Term”) shall be for a term commencing on the Effective Date and,
unless terminated earlier as provided in Section 7 hereof, ending on the third
anniversary of the Effective Date (the “Original Employment Term”); provided
that the Employment Term shall be automatically extended, subject to earlier
termination as provided in Section 7 hereof, for successive additional one
(1) year periods (the “Additional Terms”), unless, at least 30 days prior to the
end of the Original Employment Term or the then current Additional Term, the
Company or Executive has notified the other in writing that the Employment Term
shall terminate at the end of the then current term.
     3. Base Salary.
          The Company agrees to pay Executive a base salary (the “Base Salary”)
at an annual rate of Two Hundred Sixty Thousand Dollars ($260,000), payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. Executive’s Base Salary shall be fixed for the Original
Employment Term, and thereafter in any Additional Term shall be determined by
the Board (or a committee thereof) and may be increased, but not decreased, from
time to time by the Board. The base salary as determined herein from time to
time shall constitute “Base Salary” for purposes of this Agreement.
     4. Incentive Bonus.
          During the Employment Term, Executive shall be eligible to participate
in the Company’s bonus and other incentive compensation plans and programs for
the Company’s senior executives at a level commensurate with his position.
Executive shall have the opportunity to earn an annual target bonus (the “Annual
Bonus”) to be determined by and measured against objective financial criteria,
management objectives, and the discretion of the Chief Executive Officer, to be
determined by the Board (or a committee thereof) of up to 50% of Base Salary, or
such greater percentage as may be provided in an annual bonus plan approved by
the Board (or a committee thereof), upon the Company’s achievement of financial
and operating metrics to be annually determined by the Board (or a committee
thereof), and upon recommendation of the Chief Executive Officer. Such annual
incentive bonuses are payable to the Executive no later than 60 days following
the close of the fiscal year.
     5. Equity Incentives.
          (a) Initial Option Award. The Board or any committee of the Board (the
“Committee”) appointed to administer the Company’s Equity Incentive Plan, as may
be amended from time to time (the “Stock Plan”) shall award Executive as of the
Effective Date, options to purchase Eighty Thousand (80,000) shares of the
Company’s common stock, $0.001 par value

2



--------------------------------------------------------------------------------



 



per share, having an exercise price of equal to the fair market value of one
share of the Company’s common stock as of the Effective Date as determined by
the Board or Committee at the earliest practicable time, which options shall be
subject to certain restrictions (the “Initial Options Award”). The Initial
Options Award shall vest in four (4) equal amounts and successive increments of
twenty thousand (20,000) shares on the first, second, third, and fourth
anniversaries of the Effective Date, provided that Executive is employed on each
vesting date. The Initial Options Award shall be granted pursuant to and shall
be subject to all of the terms and conditions imposed upon such awards granted
under the Stock Plan and shall be evidenced by an Incentive Stock Option
Agreement in the form approved by the Board or Committee; provided, however any
provision in the Stock Plan, including the limitations of Section 10.2 of the
Stock Plan relating to “Parachute Payments” under Internal Revenue Code
Section 280G(b)(2) shall not apply to the Initial Options Award or future Award.
. As a condition to receiving the Initial Options Award, Executive acknowledges
that the Option Award, together with shares issued thereunder are subject to the
Stockholders Agreement dated May 2, 2005, as may be amended from time to time,
by and among the Company and certain holders of the Company’s securities, and,
if requested, Executive shall also execute and deliver a letter in a form
approved by the Company’s underwriters agreeing not to sell any shares of
Company common stock during a customary period following the completion of an
initial public offering of the Company’s common stock.
          (b) Discretionary Grants. In addition to the Initial Options Award
contemplated under this Section 5, at the sole discretion of the Board or the
Committee, Executive shall be eligible for grants of stock options and other
equity awards of a level commensurate with his position and similar to other
Executives of the Company.
          (c) Change of Control. Notwithstanding any other provision of this
Agreement, the Stock Plan or the Incentive Stock Award Agreement, in the event
of a change in control, all equity awards (including, but not limited to, any
options or stock grants made subsequent to the date of this Agreement) shall
fully vest and be immediately exercisable. For purposes of this Agreement a
change in control shall occur upon (i) any “person” (as such term is used in
Sections 13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”))
first becoming after the Effective Date either (a) a “beneficial owner” (as
defined in Rule 13(d) under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Corporation’s then outstanding securities or (b) able to elect a majority
of the directors of the Company (excepting in each case a person or group owned
by or affiliated with Generation Partners L.P.), or (ii) the sale of all or
substantially all of the assets of the Company.
          (d) Option to Have Company Repurchase Stock and Options. If Executive
dies while employed, the Company shall, subject to any restrictions contained in
any credit or similar agreements or that exist under the Delaware General
Corporation Law, make reasonable efforts to purchase all of Executive’s stock
and any outstanding options which are vested at the time of death. If the
representative of the Executive’s estate wishes to accept such offer, he or she
shall request, within six (6) months of death, that the Board determine the fair
market value of Executive’s interest in the Company. This value shall be
communicated in writing to the representative, and the representative shall have
thirty (30) days to accept or reject the valuation. If the valuation is
rejected, the representative shall have no further rights to have the interest

3



--------------------------------------------------------------------------------



 



repurchased by the Company. If the valuation is accepted, the Company shall pay
the amount of the valuation in three (3) equal annual installments without
interest. The initial installment shall be payable within ten days following the
Company’s receipt of the representatives written acceptance of the valuation and
delivery of the shares and/or options together with any transfer documentation
reasonably requested by the Company. A subsequent installment shall be due on
the first and on the second anniversary of the payment date of the initial
installment. The provision in 5(d) expires upon the Initial Public Offering of
the Company.
     6. Employee Benefits.
          (a) Benefit Plans. Executive shall be entitled to participate in all
employee benefit plans of the Company including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives at a level
commensurate with his position, subject to satisfying any applicable eligibility
requirements.
          (b) Paid Time Off. Executive shall be entitled to paid time off in
accordance with the Company’s policies applicable to its senior executives, but
in no event less than twenty days (as prorated for partial years), which paid
time off may be taken at such times as Executive elects with due regard to the
needs of the Company.
          (c) Perquisites. The Company shall provide to Executive all
perquisites which other senior executives of the Company are generally entitled
to receive. For the avoidance of doubt, the Company will pay or reimburse the
Executive for reasonable professional expenses, including state license fees,
bar association dues and reasonable costs and expenses incurred in connection
with continuing legal education activities.
          (d) Business and Entertainment Expenses. Upon presentation of
appropriate documentation, Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable and necessary business
and entertainment expenses incurred in connection with the performance of his
duties hereunder.
     7. Termination.
          Executive’s employment and the Employment Term shall terminate on the
first of the following to occur:
          (a) Disability. Upon written notice by the Company to Executive of
termination due to Disability. For purposes of this Agreement, “Disability”
shall be defined as the inability of Executive to have performed his material
duties hereunder due to a physical or mental injury, infirmity or incapacity for
180 days (including weekends and holidays) in any 365-day period, with or
without reasonable accommodations as defined (and if required) by applicable
state and federal disability laws. The existence or nonexistence of a Disability
shall be determined by an independent physician selected by the Company and
reasonably acceptable to Executive.
          (b) Death. Automatically on the date of death of Executive.

4



--------------------------------------------------------------------------------



 



          (c) Cause. Immediately upon written notice by the Company to Executive
of a termination for Cause. “Cause” shall mean:
          (i) Executive shall have been indicted for a felony;
          (ii) Executive shall have been convicted of (or plead “guilty” or
“nolo contendre” to or been found guilty and not convicted of) any misdemeanor
or summary offense involving fraud, theft, misrepresentation or moral turpitude
or any other misdemeanor or summary offense that will, in the opinion of the
Board, determined in good faith, adversely affect in any material respect the
Company’s prospects or reputation or Executive’s ability to perform his
obligations or duties to the Company or any of its subsidiaries; or
          (iii) The termination is evidenced by a resolution adopted in good
faith by the Board concluding that Executive:
          (A) intentionally and continually failed substantially to perform his
reasonably assigned duties with the Company (other than a failure resulting from
Executive’s incapacity due to physical or mental illness or from the assignment
to Executive of duties that would constitute Good Reason), which failure has
continued for a period of at least 30 days after a written notice of demand for
substantial performance, signed by a duly authorized member of the Board, has
been delivered to Executive;
          (B) intentionally engaged in conduct which is demonstrably and
materially injurious to the Company; provided, however, that no termination of
Executive’s employment shall be for Cause as set forth in this subsection
(B) until (1) there shall have been delivered to Executive a copy of a written
notice, signed by a duly authorized member of the Board, stating that the Board
has determined that Executive has engaged in the conduct set forth in this
subsection (B), and (2) Executive shall have been provided an opportunity to be
heard by the Board;
          (C) willfully or repeatedly engaged in misconduct or gross negligence
in the performance of his duties to the Company or any of its subsidiaries that
has a material detrimental effect on the Company; or
          (D) committed an act of fraud, theft or dishonesty against the Company
or any of its subsidiaries or any act or omission intended to result in the
personal enrichment of Executive or his spouse, parents, siblings, or
descendants (whether by blood or adoption and including stepchildren) or the
spouses of such individuals in violation of law or of his duty of loyalty to the
Company or its subsidiaries at the expense, directly or indirectly, of the
Company or any of its subsidiaries.
          (iv) Notwithstanding anything in the foregoing to the contrary, if
Executive has been terminated ostensibly for Cause because he has been indicted
for a felony, and he is not convicted of, or does not plead guilty or nolo
contendere to, such

5



--------------------------------------------------------------------------------



 



felony or a lesser offense (based on the same operative facts), such termination
shall be deemed to be a termination without Cause as of the date of the
termination; provided, however, that, any payments due hereunder shall be only
paid after a final determination in such proceeding is reached.
          (d) Without Cause. Upon written notice by the Company to Executive of
an involuntary termination without Cause, other than for death or Disability.
          (e) Good Reason. Upon written notice by Executive to the Company of a
termination for Good Reason, unless such events are corrected in all material
respects by the Company within 30 days following written notification by
Executive to the Company that he intends to terminate his employment hereunder
for one of the reasons set forth below (so long as such notice is given within
ninety (90) days of the occurrence of such Good Reason). “Good Reason” shall
mean, without the consent of Executive, the occurrence of any of the following
events:
          (i) assignment to Executive of any duties inconsistent in any material
respect with Executive’s position (including titles and reporting
relationships), authority, duties or responsibilities as contemplated by this
Agreement; and
          (ii) any material failure by the Company to comply with any of the
material provisions regarding Executive’s Base Salary, bonus, equity incentive,
benefits and perquisites and other benefits and amounts payable to Executive
under this Agreement.
          (f) Without Good Reason. Upon 30 days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).
     8. Consequences of Termination.
          Any termination payments made and benefits provided under this
Agreement to Executive shall be in lieu of any termination or severance payments
or benefits for which Executive may be eligible under any of the plans, policies
or programs of the Company or its affiliates. No termination payments shall be
payable hereunder until Executive shall have returned to the Company all Company
property used by Executive including without limitation any automobile, computer
or laptop, cell phone, Blackberry or similar device. Subject to Section 9, the
following amounts and benefits shall be due to Executive.
          (a) Disability. Upon such termination, the Company shall pay or
provide Executive (i) any unpaid Base Salary through the date of termination;
(ii) any unpaid bonus earned with respect to any fiscal year ending on or
preceding the date of termination; (iii) reimbursement for any unreimbursed
expenses incurred through the date of termination; and (iv) all other payments,
benefits or fringe benefits to which Executive may be entitled under the terms
of any applicable compensation arrangement or benefit, equity or fringe benefit
plan or program or grant or this Agreement (collectively, “Accrued Amounts”).

6



--------------------------------------------------------------------------------



 



          (b) Death. In the event the Employment Term ends on account of
Executive’s death, Executive’s estate shall be entitled to any Accrued Amounts.
          (c) Termination for Cause or Without Good Reason. If Executive’s
employment should be terminated (i) by the Company for Cause, or (ii) by
Executive without Good Reason, the Company shall pay to Executive any Accrued
Amounts.
     (d) Termination Without Cause or for Good Reason. If Executive’s employment
by the Company is terminated by the Company other than for Cause (other than a
termination for Disability) or by Executive for Good Reason, the Company shall
pay or provide Executive with (i) Accrued Amounts; (ii) a pro-rata portion
(determined by multiplying the amount Executive would have received had
employment continued through the end of the performance year by a fraction, the
numerator of which is the number of days during the performance year of
termination that Executive is employed by the Company and the denominator of
which is 365) of Executive’s Annual Bonus for the performance year in which
Executive’s termination occurs at the time that annual bonuses are paid to other
senior executives; provided that the Board determines in good faith that the
Company was on plan for Executive to earn such bonus at the time of termination;
(iii) continue his then current Base Salary as if his employment continued for a
period of twelve (12) months from the date of termination; and (iv) subject to
Executive’s continued co-payment of premiums, continued participation for twelve
(12) months in all health and welfare plans which cover Executive (and eligible
dependents) upon the same terms and conditions (except for the requirements of
Executive’s continued employment) in effect on the date of termination. To the
extent such coverage cannot be provided under the Company’s health or welfare
plans without jeopardizing the tax status of such plans, for underwriting
reasons or because of the tax impact on Executive, the Company shall pay
Executive an amount equal to the amount the Company would have paid for such
benefits on behalf of Executive if the benefits were provided to him as an
employee. The continuation of health benefits under this subsection shall reduce
and count against Executive’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). All benefits provided under
Sections 8(d)(i) and (ii) may be paid to the Employee within thirty (30) days of
the termination date once all necessary applicable releases have been signed by
the Employee and returned to the Company. Notwithstanding anything to the
contrary herein, if Executive is a “specified employee,” as defined in Section
409A(a)(2)(B)(i) of the Internal Revenue Code as of the date of any termination,
any benefits due under this Section 8(d) otherwise payable within six months
following termination shall be provided in one lump sum six months from the date
of termination. However, any payment or portion thereof which is subject to an
exemption for separation pay to specified employees as provided under
Section 409A and the relevant Treasury Regulations, or is subject to any other
exemption provided under Section 409A and the relevant Treasury Regulations
allowing for payment to a specified employee prior to the date that is six
(6) months after the date of separation from service, may be paid to Employee

7



--------------------------------------------------------------------------------



 



within thirty (30) days of the termination date once all applicable releases
have been signed by the Executive and returned to the Company.
          (e) Amounts Payable. The Company reserves the right to set off against
amounts payable to Executive hereunder any amounts owed by Executive to the
Company.
     9. Release.
          Any and all amounts payable and benefits or additional rights provided
pursuant to this Agreement beyond Accrued Amounts shall only be payable if
Executive delivers to the Company a general release of all claims of Executive
occurring up to the release date in the form of Exhibit A hereto (with such
insertions or changes therein as may be necessary in the reasonable opinion of
counsel for the Company to make it valid and encompassing under applicable law)
within 21 days of presentation thereof by the Company to Executive, or such
other longer or shorter period as may be permitted or required by then
applicable law.
     10. Restrictive Covenants.
          (a) Confidentiality. Executive shall not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person, other
than in the course of Executive’s assigned duties and for the benefit of the
Company, either during the Employment Term or at any time thereafter, any
nonpublic proprietary or confidential information, knowledge or data relating to
the Company or any of its subsidiaries or affiliates that has been obtained by
Executive during Executive’s employment by the Company or has been obtained
pursuant to any consulting services provided by Executive to Company prior to
Executive’s employment by the Company. For purposes of this Agreement,
non-public proprietary information means information proprietary to the Company
that is not generally known (including any “trade secret” within the meaning of
the Economic Espionage Act of 1996, Title 18 U.S.C. §1839) about the Company’s
customers, products, services, personnel, pricing, sales strategy, technology,
methods, processes, research, development, finances, systems, techniques,
accounting, purchasing and plans. All information disclosed to Executive or to
which he obtains access, whether originated by him or by others, during the
period that Executive is an employee of the Company (such period being referred
to as the “Employment Period”) (whether prior to the Effective Date or
thereafter), shall be presumed to be non-public proprietary information if it is
so treated by the Company or if Executive has a reasonable basis to believe it
to be such. The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure to Executive; (ii) becomes known to the
public subsequent to disclosure to Executive through no wrongful act of
Executive or any representative of Executive; or (iii) Executive is required to
disclose by applicable law, regulation or legal process (provided that Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.
          (b) Nonsolicitation. During the Employment Term and for the two year
period thereafter, Executive shall not, directly or indirectly, individually or
on behalf of any

8



--------------------------------------------------------------------------------



 



other person, firm, corporation or other entity, knowingly solicit, aid or
induce (i) any employee of or consultant to the Company or any of its
subsidiaries or affiliates to leave such employment or engagement in order to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee or (ii) any customer of the
Company or any of its subsidiaries or affiliates to purchase goods or services
then sold by the Company or any of its subsidiaries or affiliates from another
person, firm, corporation or other entity or assist or aid any other persons or
entity in identifying or soliciting any such customer.
          (c) Noncompetition. Executive acknowledges that he performs services
of a unique nature for the Company that are irreplaceable, and that his
performance of such services to a competing business will result in irreparable
harm to the Company. Accordingly, during the Employment Term and for the two
year period thereafter, Executive shall not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the same type as any business in which the
Company or any of its subsidiaries or affiliates is engaged on the date of
termination or in which they have proposed, on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company or its subsidiaries conducts business. This Section 10(c) shall not
prevent Executive from owning not more than one percent of the total shares of
all classes of stock outstanding of any publicly held entity engaged in such
business, nor will it restrict Executive from rendering services to charitable
organizations, as such term is defined in Section 501(c) of the Internal Revenue
Code of 1986, as amended.
          (d) Nondisparagment. Neither Executive nor the Company (for purposes
hereof, the Company shall mean the Company together with its executive officers
and directors and not any other employees) shall make any public statements that
disparage the other party, or in the case of the Company, its respective
subsidiaries, affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 10(d).
          (e) Equitable Relief and Other Remedies. Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of this Section 10 would be inadequate and, in recognition
of this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.
          (f) Reformation. If it is determined by a court of competent
jurisdiction in any state or other jurisdiction that any restriction in this
Section 10 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state or jurisdiction, it is the intention of the parties
that such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by the law of that state or
jurisdiction.

9



--------------------------------------------------------------------------------



 



          (g) Survival of Provisions. The obligations contained in this
Section 10 shall survive the termination or expiration of Executive’s employment
with the Company and shall be fully enforceable thereafter.
     11. Inventions and Other Intellectual Property.
          (a) Assignment of Inventions and Works Limitation of Assignment in
Certain Cases. Executive acknowledges that Executive will exercise Executive’s
inventive and creative abilities for the benefit of the Company. Executive
therefore assigns and transfers to the Company Executive’s entire right, title
and interest in and to all Inventions. Executive agrees that all such Inventions
are the sole property of the Company. For purposes of this Agreement,
“Inventions” shall include but not be limited to all ideas, improvements,
designs and discoveries whether or not patentable and whether or not reduced to
practice, made or conceived by Executive (whether made solely by Executive or
jointly with others) which relate in any manner to the business, work or
research and development of the Company, its subsidiaries or affiliates, or
result from and are suggested by any task assigned to Executive or any work
performed by Executive for or on behalf of the Company, its predecessors in
interest or any related entity. The foregoing definition does not however,
include an Invention for which no equipment, supplies, facility, or confidential
information of the Company was used and that was developed entirely on
Executive’s own time and that (i) does not directly relate to the Company’s
business, research or development, or (ii) does not result from any work
performed by Executive for the Company.
Executive agrees that all Works are the sole property of the Company, and shall,
to the extent possible, be considered works made for hire for Company within the
meaning of Title 17 of the United States Code; provided, however, that if
Executive is domiciled in California or if any of the Work is created in
California, then such Work shall not be a work made for hire. If for any reason
any Work is not deemed to be a work made for hire, then Executive assigns and
transfers to the Company Executive’s entire right, title and interest in and to
such Work, and Executive further waives all of his rights under the United
States Copyright Act and under any other country’s copyright law, including any
rights provided in 17 U.S.C. §§ 106 and 106A, for any and all purposes for which
such Work and any derivative works thereof may be used, and any rights of
attribution and integrity or any other “moral rights of authors” with respect to
such Work and any derivative works thereof and any uses thereof to the full
extent now or hereafter permitted by the laws of the United States of America or
the laws of any other country. For purposes of this Agreement, “Works” shall
include but not be limited to all copyrightable works created by Executive
(whether solely by Executive or jointly with others) during the Employment
Period, or any time thereafter, which relate in any manner to the business, work
or research and development of the Company, its subsidiaries or affiliates, or
result from and are suggested by any task assigned to Executive or any work
performed by Executive for or on behalf of the Company, its subsidiaries or
affiliates.
If any such assignment is invalid or ineffective for any reason, then Executive
hereby grants Company a perpetual, royalty-free, non-exclusive, worldwide
license to fully exploit any intellectual property or propriety rights in such
Inventions and Works and any patents and copyrights (or other intellectual
property or propriety registrations or applications) resulting therefrom.

10



--------------------------------------------------------------------------------



 



          (b) Disclosure of Inventions, Works and Patents. Executive agrees that
in connection with any Invention or Work:
          (i) Executive will disclose such Invention promptly in writing to the
President, Chief Executive Officer or Board of the Company, in order to permit
the Company to claim rights to which it may be entitled under this Agreement.
Such disclosure shall be received in confidence by the Company or the Board.
          (ii) Executive will, at the Company’s request, promptly execute a
written assignment of title to the Company for any Invention required to be
assigned by this Article (“Assignable Invention”), and Executive will preserve
any such Assignable Invention as confidential information of the Company.
          (iii) Executive will give to the relevant contact person at the
Company a copy of such Work. Executive will, at the Company’s request, promptly
execute a written assignment of title to the Company for any such Work.
          (iv) Upon request, Executive agrees to assist the Company or its
nominee (at its expense) during and at any time subsequent to the Employment
Period in every reasonable way to obtain for its own benefit patents and
copyrights for such Assignable Inventions and such Works in any and all
countries, which Inventions and Works shall be and remain the sole and exclusive
property of the Company or its nominee whether or not patented or copyrighted.
Executive agrees to execute such papers and perform such lawful acts as the
Company deems to be necessary to allow it to exercise all right, title and
interest in such patents and copyrights.
          (c) Execution of Documents. In connection with this Section 11,
Executive further agrees to execute, acknowledge and deliver to the Company or
its nominee upon request (at its expense) all such documents, including
applications for patents and copyrights and assignments of inventions, patents
and copyrights to be issued therefore, as the Company may determine necessary or
desirable to apply for and obtain letters, patents and copyrights on such
Assignable Inventions and such Works in any and all countries and/or to protect
the interest of the Company or its nominee in such inventions, such Works,
patents and copyrights, and to vest title thereto in the Company, or its
nominee.
          (d) Maintenance of Records. Executive agrees to keep and maintain
adequate and current written records of all Inventions and Works made or created
by Executive (in the form of notes, sketches, drawings and other typical forms),
which records shall be available to and remain the sole property of the Company
at all times.
          (e) Prior Inventions. It is understood that all inventions, if any,
patented or unpatented, which Executive made prior to the Executive’s first day
as an employee of or consultant or contractor to the Company, its predecessors
in interest or any related entity (and which have not been otherwise assigned or
transferred to the Company) are excluded from the scope of this Agreement.
          To preclude any possible uncertainty, Executive has set forth on
Exhibit B attached hereto a complete list of all Executive’s prior inventions,
if any, including numbers of

11



--------------------------------------------------------------------------------



 



all patents and patent applications, and a brief description of all unpatented
inventions that are not the property of a previous employer or other person and
which have not been otherwise assigned or transferred to the Company. Executive
represents and covenants that the list is complete and that, if no items are on
the list, Executive has no such prior inventions. Executive agrees to notify the
Company in writing before Executive makes any disclosure or performs any work on
behalf of the Company which appears to threaten or conflict with proprietary
rights Executive claims in any invention or idea. In the event of Executive’s
failure to give such notice, Executive agrees that Executive will make no claim
against the Company with respect to any such inventions or ideas.
          (g) Trade Secrets and Intellectual Property of Others. Executive
represents that Executive’s performance of all the terms of this Agreement does
not and will not breach any noncompetition or nonsolicitation agreement, or any
agreement to keep proprietary information, knowledge or data acquired by
Executive in confidence or in trust prior to the Employment Period, and
Executive will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or other person. Executive agrees not to enter into any agreement
either written or oral in conflict herewith.
          (h) Non infringement. Executive represents that the work product that
Executive provides to the Company, including the Inventions and the Works, and
Company’s use thereof in their indented manner: (a) do not and will not infringe
or violate the copyright or trade secret rights of any other party; and (b) to
the best of Executive’s knowledge, do not and will not infringe or violate the
actual or prospective patent or trademark rights of any other party. If at any
time during or after the Employment Period, Executive has reason to believe that
the foregoing representation is no longer true, then Executive shall promptly
inform Company of such belief and the reasons therefor.
          (i) Other Obligations. Executive acknowledges that the Company from
time to time may have agreements with other persons or with the U.S. Government
or governments of other countries, or agencies thereof, which impose obligations
or restrictions on the Company regarding inventions made during the course of
work thereunder or regarding the confidential nature of such work. Executive
agrees to be bound by all such obligations and restrictions and to take all
action necessary to discharge the obligations of the Company thereunder.
     12. Assignments.
          (a) This Agreement is personal to each of the parties hereto. Except
as provided in Section 12(b) below, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto.
          (b) The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

12



--------------------------------------------------------------------------------



 



     13. Notice.
          For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile, (iii) on
the first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (iv) on the fourth business day following the
date delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
If to Executive:
At the address (or to the facsimile number) shown on the records of the Company.
If to the Company:
Virtual Radiologic Corporation
5995 Opus Parkway, Suite 200
Minnetonka, MN 55343
Attention: Corporate Secretary
Fax: 952/943-2401
with copies to:
Generation Partners L.P.
One Greenwich Office Park
Greenwich, CT 06831-5156
Attention: Andrew Hertzmark
Fax: 203/422-8250
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     14. Section Headings; Inconsistency.
          The section headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
     15. Severability.
          The provisions of this Agreement shall be deemed severable and the
invalidity of unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

13



--------------------------------------------------------------------------------



 



     16. Counterparts.
          This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
     17. Indemnification.
          The Company hereby agrees to indemnify Executive and hold him harmless
to the fullest extent permitted by law and under the bylaws of the Company
against and in respect to any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from Executive’s good faith performance of his
duties and obligations with the Company.
     18. Governing Law and Venue.
          The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Minnesota without regard
to its conflicts of law principles. Each party to this Agreement consents to the
jurisdiction over it of the courts of the State of Minnesota in the City of
Minneapolis, and the United States Courts in the District of Minnesota and
agrees that any personal service of process may be made by registered or
certified mail to the notice address as set forth in Section 12 hereof, and as
the same may be changed from time to time as provided therein.
     19. Arbitration.
          Any dispute or controversy arising under or in connection with this
Agreement shall be submitted to arbitration in accordance with the rules of the
American Arbitration Association then in effect in Minneapolis Minnesota before
a panel of three (3) arbitrators who shall be knowledgeable in executive
employment law, who shall be independent of, and have no ex parte communications
with, the parties or their representatives, and who shall render written
findings of fact, conclusions of law and order. In addition to any other
inherent powers, arbitrators shall have the express powers to order a party to
comply with or desist from breaching any of the terms of this Agreement. The
determination of the arbitrators shall be final and binding upon the parties and
may be entered as a final judgment in any court of competent jurisdiction. The
parties shall equally share the costs of arbitration. Nothing herein, however,
shall deprive a party of the right to seek equitable relief from the courts to
restrain or enjoin the other from a breach this Agreement pending the
empanelling of the arbitrators or their final determination.
     20. Waiver and Modification.
          No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and such officer or director as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision

14



--------------------------------------------------------------------------------



 



of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
     21. Supersession and Merger.
     This Agreement together with all exhibits hereto and the Stock Plan and
Stock Option Agreement merges all prior negotiations or agreements and sets
forth the entire agreement of the parties hereto in respect of the subject of
the matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this agreement.
     22. Withholding.
     The Company may withhold from any and all amounts payable under this
Agreement such foreign, federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
     23. Survival. The provisions of Sections 9, 10, 11, 13, 18, 19 and 23 shall
survive termination of this Agreement for whatever reason.

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

            COMPANY

Virtual Radiologic Corporation
      By:   /s/ Robert C. Kill         Name:   Robert C. Kill        Its:
President        EXECUTIVE

Michael J. Kolar
      By:   /s/ Michael J. Kolar                    

16



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF RELEASE
AGREEMENT AND GENERAL RELEASE
     Virtual Radiologic Corporation, its affiliates, subsidiaries, divisions,
successors and assigns and the current, future and former employees, officers,
directors, trustees and agents thereof (collectively referred to throughout this
Agreement as the “Company”) and Michael Kolar his heirs, executors,
administrators, successors and assigns (collectively referred to throughout this
Agreement and General Release as “Executive”) agree:
          1. Last Day of Employment. Executive’s last day of employment with the
Company is [INSERT TERMINATION DATE]. In addition, effective as of [INSERT
TERMINATION DATE], Executive resigns from his position as General Counsel and
Secretary of the Company and will not be eligible for any benefits or
compensation after [INSERT TERMINATION DATE], other than as specifically
provided in the employment agreement between the Company and Executive dated
effective as of March 31, 2007 (the “Employment Agreement”), subject to
Executive’s executing, delivering and not revoking Appendix 1 hereto. Executive
further acknowledges and agrees that, after [INSERT TERMINATION DATE], he will
not represent himself as being a director, employee, officer, trustee, agent or
representative of the Company for any purpose and will not make any public
statements relating to the Company, other than general statements relating to
his position, title or experience with the Company, subject to the
confidentiality provision under Section 10(a) of the Employment Agreement and in
no event will Executive make any statements as an agent or representative of the
Company. In addition, effective as of [INSERT TERMINATION DATE], Executive
resigns from all offices, directorships, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, the Company or any benefit
plans of the Company. These resignations will become irrevocable as set forth in
Section 3 below.
          2. Consideration. The parties acknowledge that this Agreement and
General Release is being executed in accordance with Section 9 of the Employment
Agreement.
          3. Revocation. Executive may revoke this Agreement and General Release
for a period of                      calendar days following the day he executes
this Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Virtual Radiologic Corporation and state, “I hereby
revoke my acceptance of our Agreement and General Release.” The revocation must
be personally delivered to Sean Casey, Chief Executive Officer, or his/her
designee, or mailed to Virtual Radiologic Corporation at 5995 Opus Parkway,
Suite 200, Minnetonka, MN, 55343, or the Company’s then current regular business
address, and postmarked within seven (7) calendar days of execution of this
Agreement and General Release. This Agreement and General Release shall not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in the
State of Minnesota, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.

 



--------------------------------------------------------------------------------



 



          4. General Release of Claims. Executive knowingly and voluntarily
releases and forever discharges the Company from any and all claims, causes of
action, demands, fees and liabilities of any kind whatsoever, whether known and
unknown, against the Company, Executive has, has ever had or may have as of the
date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of:

  •   The National Labor Relations Act, as amended;     •   Title VII of the
Civil Rights Act of 1964, as amended;     •   The Civil Rights Act of 1991;    
•   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;     •   The Employee Retirement Income Security Act of 1974, as
amended;     •   The Immigration Reform and Control Act, as amended;     •   The
Americans with Disabilities Act of 1990, as amended;     •   The Age
Discrimination in Employment Act of 1967, as amended;     •   The Older Workers
Benefit Protection Act of 1990;     •   The Worker Adjustment and Retraining
Notification Act, as amended;     •   The Occupational Safety and Health Act, as
amended;     •   The Family and Medical Leave Act of 1993;     •   The Minnesota
Civil Rights Act, as amended;     •   The Minnesota Minimum Wage Law, as
amended;     •   Equal Pay Law for Minnesota, as amended;     •   Any other
foreign, federal, state or local civil or human rights law or any other local,
state, federal or foreign law, regulation or ordinance;     •   Any public
policy, contract, tort, or common law; or     •   Any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which this
Agreement and General Release do not apply are: (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage, if any,
to which he was entitled immediately prior to

 



--------------------------------------------------------------------------------



 



[INSERT TERMINATION DATE] with regard to his service as an officer of the
Company; (ii) Executive’s rights under any tax-qualified pension or claims for
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by the Company or under COBRA; (iii) Executive’s rights
under the provisions of the Employment Agreement which are intended to survive
termination of employment; or (iv) Executive’s rights as a stockholder.
          5. No Claims Permitted. Executive waives his right to file any charge
or complaint against the Company arising out of his employment with or
separation from the Company before any foreign, federal, state or local court or
any foreign, federal, state or local administrative agency, except where such
waivers are prohibited by law. This Agreement and General Release, however, does
not prevent Executive from filing a charge with the Equal Employment Opportunity
Commission, any other federal government agency, and/or any government agency
concerning claims of discrimination, although Executive waives his right to
recover any damages or other relief in any claim or suit brought by or through
the Equal Employment Opportunity Commission or any other state or local agency
on behalf of Executive under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964 as amended, the Americans with Disabilities Act,
or any other federal or state discrimination law, except where such waivers are
prohibited by law.
          6. Affirmations. Executive affirms he has not filed, has not caused to
be filed, and is not presently a party to, any claim, complaint, or action
against the Company in any forum or form. Executive further affirms that he has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in the
Employment Agreement. Executive also affirms he has no known workplace injuries.
          7. Confidentiality; Cooperation; Return of Property. Executive agrees
not to disclose any information regarding the circumstances surrounding the
cessation of his employment, or the existence, terms, or conditions of this
Agreement and General Release, to any person or entity whatsoever, including
without limitation, any members of the media (including, but not limited to,
print journalists, newspapers, radio, television, cable, satellite programs, or
Internet media) or any Internet web page or “chat room,” or any other entity or
person, with the exception of Executive’s spouse, accountant, tax advisor,
and/or attorneys. Notwithstanding the aforementioned provision, nothing herein
shall preclude Executive from divulging any information to any agency of the
federal, state, or local government pursuant to an official request by such
government agency or pursuant to court order (provided that Executive provides
the Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). Executive agrees to
reasonably cooperate with the Company and its counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during his employment in which he was involved or of which he has
knowledge. The Company will reimburse Executive for any reasonable pre-approved
out-of-pocket travel, delivery or similar expenses incurred in providing such
service to the Company. Executive represents that he has returned to the Company
all property belonging to the Company, including but not limited to any leased
vehicle, laptop, cell phone, keys, access cards, phone cards and credit cards.

 



--------------------------------------------------------------------------------



 



          8. Governing Law and Interpretation. This Agreement and General
Release shall be governed and conformed in accordance with the laws of the State
of Minnesota without regard to its conflict of laws provision. In the event
Executive or the Company breaches any provision of this Agreement and General
Release, Executive and the Company affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.
          9. Non-admission of Wrongdoing. Executive agrees neither this
Agreement and General Release nor the furnishing of the consideration for this
Release shall be deemed or construed at any time for any purpose as an admission
by the Company of any liability or unlawful conduct of any kind.
          10. Amendment. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.
          11. Entire Agreement. This Agreement and General Release sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 10
thereof, shall survive and continue in full force and effect. Executive
acknowledges he has not relied on any representations, promises, or agreements
of any kind made to him in connection with his decision to accept this Agreement
and General Release.
     EXECUTIVE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
     EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
     HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL
THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS IN SET FORTH
IN THE EMPLOYMENT AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST THE COMPANY.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and General Release as of the date set forth below:

            Virtual Radiologic Corporation
      By:               By:           Michael Kolar             

 



--------------------------------------------------------------------------------



 



Mr. Michael Kolar
     Re:       Agreement and General Release
Dear Michael:
     This letter confirms that on [INSERT DATE], I personally sent to you the
enclosed Agreement and General Release. You have until [INSERT DATE] to consider
this Agreement and General Release, in which you waive important rights,
including those under the Age Discrimination in Employment Act of 1967. To this
end, we advise you to consult with an attorney of your choosing prior to
executing this Agreement and General Release.

            Regards,
            Name:         Title:        

 



--------------------------------------------------------------------------------



 



APPENDIX 1
Sean Casey
Chief Executive Officer
Virutal Radiologic Corporation
5995 Opus Parkway, Suite 200
Minnetonka, MN 55343
     Re: Agreement and General Release
Dear Dr. Casey,
     On [INSERT DATE] I executed an Agreement and General Release between
Virtual Radiologic Corporation and me. I was advised by Virtual Radiologic
Corporation, in writing, to consult with an attorney of my choosing, prior to
executing this Agreement and General Release.
     More than seven (7) calendar days have expired since I executed the
above-mentioned Agreement and General Release. I have at no time revoked my
acceptance or execution of that Agreement and General Release and hereby
reaffirm my acceptance of it. Therefore, in accordance with the terms of our
Agreement and General Release, I request payment of the monies and benefits
described in the Employment Agreement (as defined in the Agreement and General
Release).

            Regards,
      Signed:           Michael Kolar           

 



--------------------------------------------------------------------------------



 



         

Exhibit B
to
Virtual Radiologic Corporation
Employment Agreement
     Executive has indicated on this Exhibit all Inventions (as defined in the
Employment Agreement) in which Executive owned any right or interest prior to
time Executive became an employee of the Corporation. Executive agrees that any
present or future Inventions not listed in this Appendix are subject to
assignment under the attached Employment Agreement.

     
Brief Description of
  Right, Title or Interest
Inventions
  and Date Acquired

 